The trial court did not improvidently exercise its discretion in precluding the defendant from presenting an alibi witness on the ground that the defendant did not provide adequate notice under CPL 250.20, since the defendant did not provide a sufficient explanation for his failure to comply (see, People v Delarosa, 215 AD2d 496; People v Toro, 198 AD2d 532).
In addition, it cannot be said that the court improvidently exercised its discretion in denying the defendant’s request to be sentenced as a youthful offender (see, People v Williams, 124 AD2d 615).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Copertino, Santucci and Altman, JJ., concur.